Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 02/10/2021 for App. 15997536.  Claims 1, 2, and 6-30 are now pending and ready for examination.
Response to Amendment
The amendment received on 02/10/2021 has been entered and considered in full.
Response to Arguments
With regards to claim 2, the Applicant has amended the claim language to recite “…providing guidance to position a camera by displaying one or more images from the target video on a display while simultaneously displaying a live image of (a) a subject, or (b) an area where the subject will perform an activity or both (a) and (b) such that spatial aspects of the target video correspond to spatial aspects of the live image…” in combination with the other limitations of the claim were not disclosed nor made obvious by the prior art.  Therefore the Examiner withdraws the rejection and the rejections to the dependent claims.
Allowable Subject Matter
Claim 1 is allowed for the same reasons given in the non final office action dated 09/21/2020.
Claims 2 is allowed as the prior art on record and further searched prior art did not disclose the limitations “…providing guidance to position a camera by displaying one or more images from the target video on a display while simultaneously displaying a live image of (a) a subject, or (b) an area where the subject will perform an activity or both (a) and (b) such that spatial aspects of the target video correspond to spatial aspects of the live image…”  Specifically, the prior art did not disclose providing guidance to position a camera by using an image from the target image and also displaying a live image of either a subject or the area where the subject will perform the activity or both.  
Claim 14 is allowed for essentially the same reasons as claim 2 as the claim limitations are similar but in a different embodiment.
Claim 22 is allowed for essentially the same reasons as claim 2 as the claim limitations are similar but in a different embodiment
Claims 6-13, 15-21, and 23-30 are allowed as they depend off either the independent claims 2, 14, or 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667